           Case 1:19-vv-00444-UNJ Document 28 Filed 08/12/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-444V
                                         UNPUBLISHED


    SARA DORMAN,                                              Chief Special Master Corcoran

                         Petitioner,                          Filed: July 7, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Kenneth W. Thayer, III, Brandon J. Broderick, Attorney at Law, LLC, Ewing, NJ, for
petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

      On March 25, 2019, Sara Dorman filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that her receipt of an influenza (flu) vaccine on
September 12, 2017, caused her to develop a left shoulder injury related to vaccine
administration (SIRVA). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On July 7, 2020, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:19-vv-00444-UNJ Document 28 Filed 08/12/20 Page 2 of 2




Specifically, Respondent determined that “[P]etitioner has satisfied the criteria set forth
in the Vaccine Injury Table (Table) and the Qualifications and Aids to Interpretation
(QAI); [P]etitioner had no history of pain, inflammation or dysfunction in her left
shoulder; her pain and reduced range of motion occurred within 48 hours of her receipt
of an intramuscular vaccination; her symptoms were limited to the shoulder in which the
vaccine was administered; and no other condition or abnormality was identified to
explain her symptoms.” Id. at 5. Respondent further agrees that the scope of damages
to be awarded is limited to Petitioner’s SIRVA and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
